Citation Nr: 1426046	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  08-23 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1960 to January 1964.  He died in February 2008; the appellant is the Veteran's surviving spouse.

This case originally came to the Board of Veterans' Appeals  (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In January 2012, the Board remanded the claim for a medical opinion and readjudication of the claim.  The Board finds that the remand directives have been completed and, therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision. 


FINDING OF FACT

The medical evidence does not demonstrate that any of the Veteran's service-connected disabilities, to include residuals of a fracture of the right zygoma, caused or contributed substantially or materially to the cerebellar hemorrhage that led to the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1116, 1310, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, notice was provided in December 2008 after the appellant filed a Notice of Disagreement with the March 2008 rating decision.  The Board finds that although the appellant did not receive notice until after the RO's initial unfavorable decision, she was not prejudiced since she was thereafter provided notice, given the opportunity to provide further evidence and provided with a Statement of the Case (SOC). See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as a SOC, is sufficient to cure a timing defect).  Thus, the appellant was not precluded from participating effectively in the processing of her claim and the late notice did not affect the essential fairness of the decision.
The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  VA obtained the Veteran's service treatment records.  Various attempts to retrieve VA records from Milwaukee, Wisconsin and Sioux Falls, South Dakota were made and responses were received that there are no available records at those facilities.  Records were retrieved from VA in North Chicago, Illinois and Hot Springs, South Dakota.  The Board acknowledges that records from the Rapid City Regional Hospital where the Veteran was treated prior to his death are not associated with the claims file that is before the Board.  However, it is clear from review of the record that the VA examiner who provided a medical opinion following the Board's remand considered the records as did the RO prior to denial of the claim.  There is no indication that the absence of these records is prejudicial to the appellant.  The records were reviewed and interpreted by a medical doctor who found that they made no reference to service or to any of the Veteran's service-connected disabilities.  The Board cannot make its own medical determinations and therefore, consideration of the records by the Board would not be beneficial to the appellant.  An attempt to  retrieve the records would only serve to cause additional and unnecessary delay.   See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The medical opinion provided following the January 2012 remand by the Board was adequate.  The examiner reviewed the claims file, to include the Veteran's service treatment records, VA records and private hospital records.  The opinion provides sufficient detail so the Board can make a fully informed evaluation of the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board concludes the appellant was provided the opportunity to meaningfully participate in the adjudication of her claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


II.  Merits of the Claim

The appellant maintains that the Veteran's service-connected conditions played a "causal part in his death" and that the injury to his right zygoma sustained in service "played a role in the development of the cerebellar hemorrhage leading to death."  See April 2014 Appellant's Brief.   

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  An actual causal connection must be shown; showing that the disability causally shared in producing death is not sufficient.  Id.  Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability. 38 C.F.R. § 3.312(c)(2).

The Veteran died in February 2008 from a cerebellar hemorrhage.  See Death Certificate.  At the time of his death, the Veteran had established service connection for a cervical strain, residuals of fracture of the right zygoma (cheekbone) and a scar, secondary to second degree burns of the abdomen.  The cervical sprain was determined to be 20 percent disabling and the residuals of fracture and scar were assigned noncompensable ratings.

As part of her claim, the appellant requested a search of VA records from the date of separation from service to the Veteran's date of death for "treatment for headaches or cerebral disease of any kind."  See August 2008 Report of Contact. Responses were negative as to the availability of records from Milwaukee and Sioux Falls.  VA treatment records from the 1980s in North Chicago did not indicate treatment for headaches or any type of cerebral disease.  VA treatment records from Hot Springs dated in 1983 indicate complaints of headaches.  In November 1988, the Veteran filed a claim for service connection for chronic headaches as secondary to the zygoma fracture sustained during service.  The claim was denied in June 1989 based on the absence of evidence of complaints of or treatment for headaches in the record until 1983, nearly 2 decades after separation from service.  VA treatment records in 1994 also indicate complaints of headaches.  In a July 1994 statement, the Veteran reiterated his belief that his headaches were secondary to his zygoma fracture; he indicated also that doctors had been unable to identify their cause.  

In November 1994, the Veteran underwent a VA examination.  The examiner took the Veteran's history and performed a physical examination.  The examiner found that the Veteran suffered headaches that "temporally relate" to the zygoma fracture per the Veteran indications.  The examiner concluded: "History is consistent with at least some contribution of the fracture to the headaches, although a tension headache type syndrome is certainly being described here by the patient." The Veteran did not make the contention that he sought treatment for headaches prior to the 1980s, although he maintained he experienced headaches prior to that time.  In December 1994, the claim for service connection was readjudicated and denied based on a lack of clinical findings supporting a relationship between the zygoma fracture in 1961 and treatment for tension type headaches beginning in the 1980s.  The Veteran did not appeal the denial of the claim.

In this case, following an initial review of the appellant's contentions, the Board remanded the claim for a VA medical opinion in January 2012.  The Board instructed a VA examiner to review the claims file and provide an opinion as to whether any of the Veteran's service-connected conditions caused or contributed to the fatal cerebellar hemorrhage.  In April 2012, a VA examiner reviewed the claims file.  He noted service treatment records noting treatment for a fracture of the right zygoma two days after the Veteran was struck on the right side of the head in April 1961.  There was no indication of a loss of consciousness or any symptoms or findings of a cranial or traumatic brain injury.  The examiner also noted there is no evidence of record of any ongoing problems related to the fracture.  The examiner opined that it is less likely than not that the zygoma fracture caused or contributed to the cerebellar hemorrhage that resulted in the Veteran's death.  The examiner noted that Rapid City Regional Hospital records state that an arteriovenous malformation led to the Veteran's cerebellar hemorrhage.  He concluded: "There is no medical, anatomical, or pathophysiological relationship of any of the veterans [sic]  [service-connected] conditions to [arteriovenous malformation] or cerebellar bleeds."

Upon review of the evidence,  the Board notes that a service treatment record dated in April 1961 and diagnosing a simple fracture of the right zygoma specifically noted "no artery or nerve involvement."  There were no residuals shown on the Veteran's separation examination and no follow up treatment in post-service records.  See Veteran's May 1994 Statement ("I have had no treatment since service for the fractured zygoma").  The Board acknowledges complaints of and treatment for headaches beginning in the 1980s and the appellant's suggestion that the headaches may be related to the zygoma and were a precursor to the 2008 cerebellar hemorrhage.  The Board finds such argument too attenuated to support a conclusion that there is an actual causal connection between the Veteran's service-connected residuals of a fracture and the arteriovenous malformation that led to the cerebellar hemorrhage that caused his death.   See 38 C.F.R. § 3.312(c).  Notably, service connection for headaches was denied in a 1994 rating decision; the Veteran did not appeal that denial and it became a final determination that service connection was not warranted for headaches.  Overall, the evidence of record does not demonstrate that it is at least as likely as not that residuals of a zygoma fracture caused or contributed to the fatal cerebellar hemorrhage that occurred over 40 years after separation from service.

Because the preponderance of the evidence is against the claim, the benefit of-the-doubt doctrine does not apply, and the claim for service connection for cause of death must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


